DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant has elected Group I and the species of antibody and brain tumor in the response filed February 3, 2021.  Applicant has indicated claims 15-19 read upon the elected species.  Claims 20-24 and 28-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions/species, there being no allowable generic or linking claim. Election was made without traverse.
Claims 15-19 and 25-27 are examined.

Exhibit D and Exhibit E filed on December 6, 2019 in the parent application (15/404,011) teach a single human anti-TAFA5/FAM19A5 antibody was commercially available prior to filing.  Since Applicant need not describe what is known in the art, written description in view of Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), regarding written description of antibodies.

Claim Rejections - 35 USC § 112 (1st Paragraph, Written Description)
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains 
Claim 15 recites “an inhibitor FAM19A5) protein” and depending Claim 16 recites the inhibitor is selected from an antibody or a fragment thereof, an antisense oligonucleotide, siRNA, shRNA, or miRNA”.  It should be noted that FAM195A is also known in the art as Chemokine-like protein TAFA-5, Protein FAM19A5, QLLK5208, TAFA5, TAFA-5, UNQ5208, UNQ5208/PRO34524.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming.  The claims do not require that the “inhibitor” possess any particular structure or other distinguishing feature.  In order to provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
In the instant case, the only factor present in the claim is a recitation of requisite activity (inhibition of FAM19A5).  There is not even identification of any particular portion of a structure that must be conserved for this activity.  From the specification, it is not clear what the physiological function of FAM19A5 is, and what constitutes “inhibition” of FAM19A5 activity.  Expression of the protein seems to be upregulated in glia during development and upon glial proliferation subsequent to injury (TBI and in a mutant SOD familial ALS animal model).  
one embodiment of an FAM19A5 “inhibitor”, namely an antibody that binds to FAM19A5 as evidenced by immunohistochemistry (Figures 9, 11-13 and 15). It is not even clear what molecules, except the FAM19A5 antibody described, bind to and inhibit the activity of FAM19A5.  The specification fails to provide a representative number of species of antisense oligonucleotides, siRNA, miRNA, etc.  Thus, the specification fails to provide a representative number of species  within the recited genus of inhibitory molecules encompassed by the claims.  Furthermore, the specification provides no defining characteristics which specifically fulfill the activity requirements of the claims (inhibit FAM19A5).  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics or structure-to-function attributes for the entire genus, the specification does not provide adequate written description of the claimed genus. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112 (1st Paragraph, Enablement)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

any other degenerative brain disease, central nervous system disease, or central nervous system damage comprising administering any other inhibitor of FAM19A5, with a reasonable expectation of success.
The factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and, (8) the breadth of the claims. In re Wands, 8 USPQ2d, 1400 (CAFC 1988).
With respect to claim breadth, the standard under 35 U.S.C. §112, first paragraph, entails the determination of what the claims recite and what the claims mean as a whole. In addition, when analyzing the scope of enablement, the claims are analyzed with respect to the teachings of the specification and are to be "given their broadest reasonable interpretation consistent with the specification."  See MPEP 2111 [R-5]; Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005); and In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000).  Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 51 (CCPA 1969). 
any degenerative brain disease, central nervous system disease, and/or central nervous system damage in subject comprising administering any inhibitor of FAM19A5.
As opposed to the claims, what is disclosed about the claimed method is narrow: The specification teaches: “in a mice model into which FAM19A5 antibodies were injected after 3 days had elapsed, generation of reactive astrocytes expressing GFAP was inhibited in the vicinity of damaged tissues, compared to a control group into which normal rabbit IgG was injected. Such a phenomenon was more significantly shown after 5 days had elapsed and weakly maintained even after 7 days had elapsed. Therefore, it is considered that inhibition of secreted FAM19A5 using antibodies influences surrounding cells, and particularly, delays reactive astrocytosis occurring after damage" (pg. 46). The mouse model utilized is a model that is predictive of traumatic brain injury. “The present invention has found that FAM19A5, which is a protein secreted from neural stem cells and regulates proliferation or differentiation of neural stem cells, is overexpressed in the event of cerebrospinal damage, promotes generation of astrocytes and recuperation of early damaged tissues, and when FAM19A5 is neutralized with antibodies specific to FAM19A5 in damaged tissues, generation of astrocytes is suppressed” (pg. 47).  
The disclosure as filed provides no guidance or direction as to how to make or use and inhibitor other than the antibody.  Nor is there any enabling guidance for the treatment of any other degenerative brain disease, central nervous system disease, and/or central nervous system damage other than reducing reactive gliosis (US Patent 9579398) traumatic brain injury (Working Example 13 on pg. 45 of the disclosure).  Applicant, however, has elected treatment of brain tumor as the species for initial prosecution, and a person having ordinary skill in the art 
Thus, the instant specification is not enabling because one cannot follow the guidance presented therein, or within the art at the time of filing, and practice the claimed method without first making a substantial inventive contribution.  Given that the nature of the invention is in vivo treatment of degenerative brain disease, central nervous system disease, and central nervous system damage in subject; a skilled artisan would have to perform multiple animal or human clinical trials (utilizing various inhibitors encompassed by the claims such as siRNA, shRNA, miRNA and antisense molecules; and using animal models that are predictive of the vast array of CNS diseases or damage encompassed by the claims) in order to use the method of the invention with a reasonable expectation of success.  Such experimentation goes beyond what is considered ‘routine’ within the art, and constitutes undue further experimentation in order to make and/or use the invention. Therefore, Claims 15-19 and 25-27 are rejected under 35 U.S.C. 112, first paragraph, for failing to meet the enablement requirement.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 15-17 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,579,398. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite .


Claims 15-17 and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6 17 and 18 of U.S. Patent No. 10,640,557. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite administering an FAM19A5 inhibitor, encompassing an antibody, for the treatment of any disorder.  The patented claims recite a method for detecting central nervous system damage, degenerative brain disease, or central nervous system disease, comprising: detecting whether the expression level of FAM19A5 from a biological sample obtained from the subject is increased compared to the expression level of FAM19A5 from a normal control; and depending claims recite further comprising administering to the subject an effective amount of a monoclonal antibody that specifically binds to a family with sequence similarity 19 (FAM19A5) protein.  Claim 5 administers the antibody to a subject having central nervous system damage, degenerative brain disease, or central nervous system disease associated with an onset of reactive astrocytes but Claim 17 recites administering the antibody to any subject presenting with degenerative brain disease, central nervous system disease, and/or central nervous system .

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/STACEY N MACFARLANE/Examiner, Art Unit 1649